Title: From Alexander Hamilton to Aaron Ogden, 22 June 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York June 22d. 1799
          
          I have lately received a letter from one Revell Elton, stating, that an Apprentice of his, by the name of Charles Bunn, has enlisted into Captain Marles’ Company at Burlington, and demanding his discharge, you will therefore please to examine into the facts and if true have the man restored.
          With great consideration I am Sir Yr. obedt. servt.
          
            A Hamilton
          
          Col: Ogden
        